Filed Pursuant to Rule 424(b)(3) Registration No. 333-149112 PROSPECTUS SUPPLEMENT NO. 4 (To Prospectus Dated April 8, 2008) HSW International, Inc. Common Stock This prospectus supplement no.4 supplements the prospectus dated April 8, 2008, relating to the sale of up to6,114,117 shares of common stock of HSW International that may be sold from time to time by the selling stockholders as described in the prospectus. You should read this prospectus supplement in conjunction with the prospectus. CurrentReport on Form 8-K On December 3, 2008 we filed aCurrent Report on Form 8-K. A copy of theCurrent Report on Form 8-Kis also being provided to you along with this Supplement. You should carefully consider matters discussed under the caption "Risk Factors" beginning on page 11 of the prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus supplement isDecember 4, 2008 UNITED STATES SECURITIES
